     Case 2:19-cv-05026-AMD-JO Document 1-3 Filed 09/04/19 Page 1 of 3 PageID #: 92


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Eastern District of New York


                   JOSIAH GALLOWAY,                             )
                                                                )
                                                                )
                                                                )
                            Plaintiff(s}                        )
                                                                )
                                v.                                      Civil Action No.
                                                                )
              COUNTY OF NASSAU;                                 )
     NASSAU COUNTY POLICE DEPARTMENT;                           )
    INCORPORATED VILLAGE OF HEMPSTEAD;                          )
      P.O. STEVEN HOROWITZ (Shield # 144);                      )
                          Defendant(s}                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) County of Nassau, clo Office of the County Attorney, One West St., Mineola, NY
                                   11501 ;
                                   Nassau County Police Department, 1490 Franklin Ave., Mineola, NY 11501;
                                   Incorporated Village of Hempstead, clo Village Attorney, 99 Nichols Court,
                                   Hempstead, NY 11550;
                                   P.O. Steven Horowitz (Shield # 144), clo Inc. Village of Hempstead Police Department,
                                   99 James A. Garner Way, Hempstead, NY 11550;

         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Law Offices of Thomas F. Liotti, LLC
                                 600 Old Country Rd., Suite 530
                                 Garden City, NY 11530




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                           DOUGLAS C. PALMER
                                                                           CLERK OF COURT


Date:    08/27/2019
                                                                                     Signature of Clerk or Deputy Clerk
Case 2:19-cv-05026-AMD-JO Document 1-3 Filed 09/04/19 Page 2 of 3 PageID #: 93




RIDER TO SUMMONS IN A CIVIL ACTION FOR JOSIAH GALLOWAY, Plaintiff

CAPTION (Defendants continued):

DETECTIVE MATTHEW ROSS (Shield # 834);

DETECTIVE CHARLES DECARO (Shield # 1047);,

DETECTIVE THOMAS BISCHOFF (Shield # 1001);

DETECTIVE RONALD LIPSON (Shield # 1296);

DETECTIVE THOMAS D'LUGINSKI (Shield # 7900);

DETECTIVE GEORGE DARIENZO (Shield # 1038);

DETECTIVE KEVIN CUNNINGHAM (Shield # 112);

KATHLEEN RICE;

ASSISTANT DISTRICT ATTORNEY JOSEPH LaROCCA;

ASSISTANT DISTRICT ATTORNEY ROBERT SCHALK; and

JOHN DOE and JANE DOE #s 1 - 20 being and intended to be other parties from the County of
Nassau, Nassau County Police Department, Incorporated Village of Hempstead and Incorporated
Village of Hempstead Police Department whose names are presently unknown, all jointly and
severally,

                                   Defendants.

To (Defendants' names and addresses continued):

Detective Matthew Ross (Shield # 834), c/o Nassau County Police Department, 1490 Franklin
Ave., Mineola, NY 11501;

Detective Charles DeCaro (Shield # 1047), c/o Nassau County Police Department, 1490 Franklin
Ave., Mineola, NY 11501;

Detective Thomas Bischoff (Shield # 1001), c/o Nassau County Police Department, 1490
Franklin Ave., Mineola, NY 11501;



                                        Page 1 of 2
Case 2:19-cv-05026-AMD-JO Document 1-3 Filed 09/04/19 Page 3 of 3 PageID #: 94



Detective Ronald Lipson (Shield # 1296), c/o Nassau County Police Department, 1490 Franklin
Ave., Mineola, NY 11501;

Detective Thomas D'Luginski (Shield # 7900), c/o Nassau County Police Department, 1490
Franklin Ave., Mineola, NY 11501;

Detective George Darienzo (Shield # 1038), c/o Nassau County Police Department, 1490
Franklin Ave., Mineola, NY 11501;

Detective Kevin Cunningham (Shield # 112), c/o Police Department of the Incorporated Village
of Hempstead, 99 James A. Garner Way, Hempstead, NY 11550;

Hon. Kathleen Rice, 2435 Rayburn H.O.B., Washington, DC 20515;
                    District Office: 229 7th St., Suite 300, Garden City, NY 11530

Assistant District Attorney Joseph LaRocca, c/o Nassau County District Attorney's Office, 262
Old Country Road, Mineola, NY 11501; and

Assistant District Attorney Robert Schalk, c/o Nassau County District Attorney's Office, 262 Old
Country Road, Mineola, NY 11501.

John Doe and Jane Doe #s 1 - 20, being and intended to be other parties from the County of
Nassau, Nassau County Police Department, IncorPorated Village of Hempstead and Incorporated
Village of Hempstead Police Department whose names are presently unknown.




                                          Page 2 of 2
